Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 10,1996, which ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
Claimant was employed as a telescheduler for a cable television company until she was discharged for excessive lateness. The Unemployment Insurance Appeal Board ruled that claimant was disqualified from receiving unemployment insurance benefits because she lost her employment due to misconduct. We affirm. Excessive lateness after oral and written warnings constitutes disqualifying misconduct (see, Matter of Mosley [Hudacs], 207 AD2d 942; Matter of Herring [Hudacs], 199 AD2d 795). In the instant matter, claimant admitted that she arrived late for work on a regular basis, that she continued to be late after repeated warnings and that her habitual lateness culminated in her discharge. Moreover, an employer does not have to conform its work hours to its employee’s schedule. This leads to the conclusion that the Board’s decision finding that claimant lost her employment due to disqualifying misconduct is supported by substantial evidence and it is, accordingly, affirmed.
Cardona, P. J., Crew III, White, Yesawich Jr. and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.